Title: From George Washington to General William Howe, 10 February 1778
From: Washington, George
To: Howe, William



Sir
Head Quarters [Valley Forge] February the 10th 1778

I received yesterday the favor of your Letter of the 5th Instant.
In answer to what ever it contains concerning General Burgoyn’s Army and the measures adopted relative to it, I have only to inform you, that this is a matter in which I have never had the least direction. It lies wholly with Congress, and the proposals you make, on this head, must be submitted to them; I have accordingly transmitted a Copy of your Letter, and shall be ready to forward you any Resolutions they may take in consequence.
I shall omit animadverting on your Observations with regard to the allowance and treatment to prisoners in your hands. It is a subject which has been fully discussed in the progress of our correspondence, and the necessity of a further investigation is superseded by your now meeting me on the ground I have so long wished.
The powers under which I act, are entirely derived from Congress, and must of course be subject to such modifications as they may think proper according to circumstances to prescribe. But, holding myself fully authorised by their instructions and intentions, to avail myself of the reasonable terms, you are at this time willing to adopt for the mutual relief of prisoners, I shall explicitly close with your propositions to the following effect.
“That an Exchange of all prisoners now in our possession, Officer for Officer, Soldier for Soldier and Citizen for Citizen, so far as number and rank will apply,” be carried into execution as expeditiously as the nature of the case will admit, and without regard to any controverted

point, which might prove an impediment to so desireable an end. And here, as I may not clearly understand your meaning when you say, “In the meantime I shall wait the arrival of the British Officers, whom you have released upon their paroles, and shall without delay send an equal number to you in return”—I take occasion to request, that you will be pleased to favor me with an explanation, whether you intend to consider such Officers on both sides as still continuing under the obligation of a parole, or as absolutely exchanged in pursuance of the General cartel. I see no reason why an effectual exchange should not at once operate with respect to them.
I also agree that Two Commissioners from me shall meet a like number from you, on the 10th day of March in German Town at the King of prussia Tavern at 11 in the forenoon to adjust, upon equitable terms, the difference you mention, and such other matters, as they may be severally empowered to determine.
with respect to a general settlement of accounts, as it comprehends points with which I have no authority to interfere, it is not in my power to concur in the measure, you suggest for that purpose. I am under the necessity of referring it to the decision of Congress.
Considering a general exchange as finally agreed on between us, I shall without delay order the prisoners in our hands to places in the vicinity of your different posts, as their respective situations may render most convenient; and shall give you notice as they arrive, that you may return a number equal to those sent in from time to time. I am with due respect Sir, Your Most Obedient servant

Go: Washington

